NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 SALVADOR ZARATE,                                    No.      14-72434

                    Petitioner,                      Agency No. A070-814-780

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Salvador Zarate, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. §1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to consider Zarate’s ineffective assistance of counsel

claim because he did not exhaust it before the BIA. See Ontiveros-Lopez v. INS,

213 F.3d 1121, 1124 (9th Cir. 2000) (requiring an alien who argues ineffective

assistance of counsel to exhaust his administrative remedies by first presenting the

issue to the BIA).

      The IJ denied Zarate’s claims for relief based on an adverse credibility

determination and independently denied his claims on the merits. The BIA

affirmed the IJ’s denial only on the merits. Although Zarate challenges the IJ’s

adverse credibility determination and the BIA’s failure to address the IJ’s adverse

credibility findings, he does not raise any challenge to the BIA’s dispositive denial

on the merits. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not argued in opening brief deemed waived). Thus, we deny the

petition as to Zarate’s asylum, withholding of removal and CAT claims.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.

                                          2                                   14-72434